BAILEY BROWN, Senior Judge,
concurring in the result.
I have no problem in concurring in the result reached by the majority opinion.
I do, however, disagree with the implication (though not the holding) of the majority opinion that the appellant, Megenity, did not have a substantive due process right not to be dismissed from the law school for arbitrary or capricious reasons. This court, in Ewing, as is recognized by the majority opinion, clearly held that the medical student involved there had such a right. It is true, of course, that the Supreme Court reversed in Ewing, but it did so by first assuming that the medical student involved there had such a substantive due process right and then concluding that the record clearly showed that the student had not been dismissed for arbitrary or capricious reasons. It seems to me that if, in Ewing, the Supreme Court was prepared to hold that there is no such substantive due process right, logically it would have so held and would have reversed this court on that ground. I note that the Supreme Court was unanimous in supporting Justice Stevens’ opinion; it may be that the Court could only be unanimous by assuming that Ewing had such a substantive due process right and then determining that such right had not been violated.
I also have a minor disagreement with another part of the analysis. It seems to me *1126that the analysis somewhat blends the question whether a plaintiff has any right at all and the question whether, assuming that a plaintiff has such a right, the right was so clearly established at the time involved that the defendant should have been aware of the right and therefore had no qualified immunity.
I certainly concur in the remainder of the opinion and, of course, concur in the result.